Exhibit 4.1 GeoVax Labs , inc. CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES D CONVERTIBLE PREFERRED STOCK PURSUANT TO SECTION Delaware GENERAL CORPORATION LAW The undersigned, Robert T. McNally and Mark W. Reynolds, do hereby certify that: 1. They are the President and Secretary, respectively, of GeoVax Labs, Inc., a Delaware corporation (the “ Corporation ”). 2. The Corporation is authorized to issue 10,000,000 shares of preferred stock, 2,968.176 of which have been issued. 3. The following resolutions were duly adopted by the board of directors of the Corporation (the “ Board of Directors ”): WHEREAS, the certificate of incorporation of the Corporation provides for a class of its authorized stock known as preferred stock, consisting of 10,000,000 shares, $0.01 par value per share, issuable from time to time in one or more series; WHEREAS, the Board of Directors is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of preferred stock and the number of shares constituting any series and the designation thereof, of any of them; and WHEREAS, it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of the preferred stock, which shall consist of, except as otherwise set forth in the Purchase Agreement, up to 1,000 shares of the preferred stock which the Corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of preferred stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of preferred stock as follows: 1 TERMS OF PREFERRED STOCK Section 1 . Definitions . For the purposes hereof, the following terms shall have the following meanings: “ Affil i ate ” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 405 of the Securities Act. “ Alternate Consideration ” shall have the meaning set forth in Section 7(e). “ Beneficial Ownership Limitation ” shall have the meaning set forth in Section 6(d). “ Business Day ” means any day except any Saturday, any Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “ Buy-In ” shall have the meaning set forth in Section 6(c)(iv). “ Closing ” means the closing of the purchase and sale of the Securities pursuant to Section 2.1 of the Purchase Agreement. “ Closing Date ” means the Trading Day on which all of the Transaction Documents have been executed and delivered by the applicable parties thereto and all conditions precedent to (i) each Holder’s obligations to pay the Subscription Amount and (ii) the Corporation’s obligation to deliver the Preferred Stock has been satisfied or waived. “ Commission ” means the United States Securities and Exchange Commission. “ Common Stock ” means the Corporation’s common stock, par value $0.001 per share, and stock of any other class of securities into which such securities may hereafter be reclassified or changed. “ Common Stock Equivalents ” means any securities of the Corporation or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. “ Conversion Amount ” means the sum of the Stated Value at issue. 2 “ Conversion Date ” shall have the meaning set forth in Section 6(a). “ Conversion Price ” shall have the meaning set forth in Section 6(b). “ Conversion Shares ” means, collectively, the shares of Common Stock issuable upon conversion of the shares of Preferred Stock in accordance with the terms hereof. “ Conversion Shares Registration Statement ” means a registration statement that registers the resale of all Conversion Shares of the Holders, who shall be named as “selling stockholders” therein and meets the requirements of the Registration Rights Agreement. “ Effective Date ” means the date that the Conversion Shares Registration Statement filed by the Corporation pursuant to the Registration Rights Agreement is first declared effective by the Commission. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “ Exempt Issuance ” means the issuance of (a) shares of Common Stock or options to employees, independent contractors, officers or directors of the Corporation (provided, however, that issuances to independent contractors shall not exceed 250,000 shares (subject to adjustment for stock splits, recapitalizations and the like) in any 12 month period) pursuant to any employment agreement, any stock or option plan approved or adopted for such purpose, by a majority of the non-employee members of the Board of Directors or a majority of the members of a committee of non-employee directors established for such purpose, (b) securities upon the exercise or exchange of or conversion of any Securities issued hereunder and/or other securities exercisable or exchangeable for or convertible into shares of Common Stock issued and outstanding on the date of the Purchase Agreement, provided that such securities have not been amended (other than pursuant to their existing terms) since the date of this Agreement to increase the number of such securities or to decrease the exercise price, exchange price or conversion price of such securities, (c) securities issued pursuant to acquisitions or strategic transactions approved by a majority of the disinterested directors of the Corporation, provided that any such issuance shall only be to a Person (or to the equityholders of a Person) which is, itself or through its subsidiaries, an operating company or an owner of an asset in a business synergistic with the business of the Corporation and shall provide to the Corporation additional benefits in addition to the investment of funds, but shall not include a transaction in which the Corporation is issuing securities primarily for the purpose of raising capital or to an entity whose primary business is investing in securities and (d) Common Stock purchase warrants issued to the Placement Agent to the transaction contemplated by the Purchase Agreement on the Closing Date as set forth and disclosed on the Disclosure Schedules to the Purchase Agreement. “ Fundamental Transaction ” shall have the meaning set forth in Section 7(e). 3 “
